Case 2:20-cv-03098-DMG-E Document 24 Filed 06/02/20 Page 1 of 6 Page ID #:328



                                UNITED STATES DISTRICT COURT                       JS-6 / REMAND
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 20-3098 DMG (Ex)                                             Date     June 2, 2020

Title Angele Suzanne Cox, et al. v. FCA US LLC, et al.                                       Page     1 of 6

Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                     NOT REPORTED
               Deputy Clerk                                                   Court Reporter

    Attorneys Present for Plaintiff(s)                              Attorneys Present for Defendant(s)
             None Present                                                     None Present

Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTION TO REMAND [13]

        This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiffs
Angele Suzanne Cox and Bradley Edwin Cox. [Doc. # 13.] The MTR is fully briefed. [Doc. ##
20, 22.] For the reasons set forth below, the MTR is GRANTED.

                                        I.
                       FACTUAL AND PROCEDURAL BACKGROUND

        On February 26, 2020, Plaintiffs filed a complaint in Los Angeles County Superior Court
against Defendants FCA US LLC (“FCA”) and S.J. Denham, Inc. (“Denham”) alleging
violations of California’s Song-Beverly Consumer Warranty Act (“Song-Beverly Act”), Cal.
Civ. Code § 1790 et seq., as well as fraud by omission and negligent repair. [Doc. # 6-1.] On
March 31, 2020, Plaintiffs filed a First Amended Complaint (“FAC”). [Doc. # 17.] The FAC
added a cause of action for violation of the California Consumer Legal Remedies Act (“CLRA”),
Cal. Civ. Code § 1750 et seq. FAC at ¶¶ 58-75.

        Plaintiffs’ allegations stem from their December 2016 purchase of a 2017 Chrysler
Pacifica manufactured by FCA. Id. at ¶ 8. Plaintiffs allege that the vehicle developed defects
including a failure in the starter system, failure of the driver’s side wheel, a faulty brake system,
and other safety-related issues potentially linked to a defective transmission. Id. at ¶ 10, 13.
Plaintiffs further allege that FCA knew of the transmission issue prior to Plaintiffs’ purchase. Id.
at ¶ 13. According to Plaintiffs, while an FCA warranty guarantees repairs during the time in
which the issues arose, the defective parts have not been fixed. Id. at ¶¶ 9, 25. Plaintiffs also
claim that Denham, an automobile sales and repair shop, failed to use ordinary care and skill in
storing, preparing, and repairing the Plaintiffs’ vehicle, and that this failure was the proximate
cause of the claimed vehicular damage. Id. at ¶¶ 76-80.1

        1
         The parties dispute whether Plaintiffs also allege a breach of the implied warranty of merchantability
against Denham. See FAC at ¶¶ 45-49 (alleging a breach of implied warranty of merchantability against
“Defendants” without specifying which defendants). The Court need not resolve this dispute in deciding the MTR.

CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:20-cv-03098-DMG-E Document 24 Filed 06/02/20 Page 2 of 6 Page ID #:329



                                   UNITED STATES DISTRICT COURT                          JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

Case No.         CV 20-3098 DMG (Ex)                                                Date     June 2, 2020

Title Angele Suzanne Cox, et al. v. FCA US LLC, et al.                                             Page     2 of 6

        On April 2, 2020, FCA filed a notice of removal to this Court asserting diversity
jurisdiction. [Doc # 6.] On May 5, 2020, Plaintiffs filed the instant MTR. [Doc. # 13.]

                                                    II.
                                             LEGAL STANDARD

         Pursuant to 28 U.S.C. section 1332, a district court shall have jurisdiction over a civil
action where the matter in controversy exceeds the sum or value of $75,000 and there is
complete diversity of citizenship between the parties. A civil action brought in a state court over
which a federal district court has original jurisdiction may be removed by the defendants to a
district court where such an action could have been brought. 28 U.S.C. § 1441.

        To establish diversity jurisdiction, there must be “complete diversity between the
parties—each defendant must be a citizen of a different state from each plaintiff.” Diaz v. Davis
(In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008) (citing
Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806)). “The burden of establishing federal
subject matter jurisdiction falls on the party invoking removal.” Marin Gen. Hosp. v. Modesto &
Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009) (citing Toumajian v. Frailey, 135 F.3d
648, 652 (9th Cir. 1998)). Accordingly, “[f]ederal jurisdiction must be rejected if there is any
doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
Cir. 1992).

                                                      III.
                                                  DISCUSSION

       Plaintiffs argue that this Court lacks subject matter jurisdiction because Denham’s
California citizenship defeats complete party diversity.2 MTR at 11-19.3 In opposition, FCA
argues that Denham is fraudulently joined. Opp. at 16-20 [Doc. # 20.] Additionally, FCA
argues in the alternative that even if there is incomplete party diversity, this Court should
exercise its discretion under Federal Rule of Civil Procedure Rule 21 (“Rule 21”) to sever
Denham from this case in order to create complete diversity. Opp. at 20-21.

         2
           Plaintiffs make two additional arguments not addressed by this Court. First, Plaintiffs argue that that this
Court lacks subject matter jurisdiction because the amount in controversy is under $75,000. MTR at 8-11. Second,
Plaintiffs claim that FCA “arguably” has a “nerve center” in California, which would make it a non-diverse
defendant. MTR at 21. Because this Court finds that complete diversity does not exist, it need not reach either of
these alternative arguments.
         3
             All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-03098-DMG-E Document 24 Filed 06/02/20 Page 3 of 6 Page ID #:330



                                  UNITED STATES DISTRICT COURT                           JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.       CV 20-3098 DMG (Ex)                                                  Date     June 2, 2020

Title Angele Suzanne Cox, et al. v. FCA US LLC, et al.                                             Page     3 of 6

A.       Fraudulent Joinder

        FCA claims that complete party diversity exists because Denham is fraudulently joined to
the lawsuit. Opp. at 16-20. In the Ninth Circuit, a defendant may establish fraudulent joinder in
two ways: by showing “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of
the plaintiff to establish a cause of action against the non-diverse party in state court.” Hunter v.
Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009) (citation and internal quotation marks
omitted). FCA alleges the second form of fraudulent joinder. Opp. at 17.4

       Generally, the “‘presumption against fraudulent joinder’” means that proving such
fraudulence is a “heavy burden” for the party invoking federal jurisdiction. Weeping Hollow
Ave. Tr. v. Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016) (quoting Hunter, 582 F.3d at 1046).
Where a party alleges the second form of fraudulent joinder, if there is even “a possibility that a
state court would find that the complaint states a cause of action against [the allegedly
fraudulently joined] defendants, the federal court must find that the joinder was proper and
remand the case to state court.” Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543,
548 (9th Cir. 2018) (quoting Hunter, 582 F.3d at 1046).

        FCA makes two arguments to support its claim of fraudulent joinder. First, it alleges that
the economic loss rule bars Plaintiffs’ recovery against Denham. Opp. at 17-18. Additionally, it
alleges that Plaintiffs’ negligence actions against Denham are inadequately pled. Id. at 18-19.

                  1.        Economic Loss Rule

       FCA argues that Plaintiffs’ claim against Denham is barred by the economic loss rule.
The economic loss rule precludes tort claims, including negligence, for purely economic
damages. See S.M. Wilson & Co. v. Smith Int’l, Inc., 587 F.2d 1363, 1376 (9th Cir. 1978).
Additionally, under California decisional law, the economic loss rule typically bars tort claims
for damage to the overall product at issue (here, the vehicle) when the claim could instead be
alleged as a contract claim. For a valid tort claim to exist in such circumstances, the product
defect must cause either a physical injury or “damage to ‘other property,’ that is, property other
than the product itself.” Jimenez v. Superior Court, 29 Cal. 4th 473, 483 (2002). In support of

         4
           FCA apparently attempts to keep open the possibility that Plaintiffs engaged in the first form of fraudulent
joinder (actual fraud in the pleading of facts). See Opp. at 17 (“This case involves the second [form of fraudulent
joinder], if not the first.”) (emphasis added). FCA proceeds, however, to base its arguments and reasoning
exclusively on second form of fraudulent joinder. See id. at 17-20. Accordingly, this Court examines whether
Denham was fraudulently joined only through the second form of fraudulent joinder (the inability to establish a
cause of action in state court).

CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-03098-DMG-E Document 24 Filed 06/02/20 Page 4 of 6 Page ID #:331



                            UNITED STATES DISTRICT COURT                 JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 20-3098 DMG (Ex)                                      Date     June 2, 2020

Title Angele Suzanne Cox, et al. v. FCA US LLC, et al.                              Page     4 of 6

its economic loss rule theory, FCA cites to an unpublished case in which the district court found
that the economic loss rule precluded any recovery against a car repair shop for vehicular
damage where no factual allegations supported the claim. See In re Ford Motor Co. DPS6
Powershift Transmission Prods. Liab. Litig., 2018 WL 5905942, at *6 (C.D. Cal. Sept. 10,
2018).

       This argument fails for several reasons. First, In re Ford Motor Co. DPS6 contrasts with
the weight of other authority which has found similar negligent repair claims not barred by the
economic loss rule. See, e.g., Sabicer v. Ford Motor Co., 362 F. Supp. 3d 837, 841-42 (C.D.
Cal. 2019).

        Second, unlike the In re Ford Motor Co. DPS6 plaintiffs, Plaintiffs make a “colorable”
allegation that an exception to the economic loss rule applies is this case. See In re Ford Motor
Co. DPS6, 2018 WL 5905942, at *6 (“Plaintiffs must make some colorable showing that [an
exception to the economic loss rule] applies in their case.”). Under the “component exception,”
where a defective product’s part causes damage to the larger product or another part of that
larger product, the economic loss rule does not bar recovery in tort. See Jimenez, 29 Cal. 4th at
484 (finding that recovery in tort could be had where there was “damage to one part of a product
caused by another, defective part”) (citation and internal quotation marks omitted).

       This Court has previously invoked the component exception to find a claim not barred
where plaintiffs alleged that defective engine parts led to other vehicular damage. Sabicer, 362
F. Supp. 3d at 841. Plaintiffs’ allegations here are analogous: they claim that a defective
transmission has led to broader vehicular damage in the form of, inter alia, failure of the
vehicle’s start function and defects in the vehicle’s brakes. FAC at ¶¶ 10, 13; see Reply at 7-8.
This claim is not so clearly barred by the economic loss rule that the Plaintiffs “could not
possibly recover” against Denham. Sabicer, 362 F. Supp. 3d at 841. The economic loss rule
therefore does not prohibit joinder of Denham’s claim.

        FCA’s argument fails for another reason. California courts recognize an exception to the
economic loss rule where the contract at issue was for services, rather than goods. See N. Am.
Chem. Co. v. Superior Court, 59 Cal. App. 4th 764, 780-81 (1997). In such cases, a negligent
failure to perform contractual duties competently “may be both a breach of contract and a tort.”
Id. at 774; see also Ladore v. Sony Computer Entm't Am., LLC, 75 F. Supp. 3d 1065, 1075 (N.D.
Cal. 2014) (citing N. Am. Chem. Co. and recognizing that the economic loss rule does not bar
recovery in tort arising from a contract for services). Since Plaintiffs allege that Denham failed
to adequately perform repair services on their vehicle, their claim falls within the exception to
the economic loss rule. FAC at ¶¶ 59-61.

CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-03098-DMG-E Document 24 Filed 06/02/20 Page 5 of 6 Page ID #:332



                                UNITED STATES DISTRICT COURT                         JS-6 / REMAND
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 20-3098 DMG (Ex)                                               Date     June 2, 2020

Title Angele Suzanne Cox, et al. v. FCA US LLC, et al.                                         Page     5 of 6

         2.      Pleading Sufficiency

        FCA additionally alleges that the negligence claim against Denham is insufficient
because it “consist[s] of empty boilerplate devoid of any factual matter.” Opp. at 19. Without
additional “details” concerning Denham’s alleged negligence, FCA alleges, Plaintiffs’ claim
represents conclusory allegations insufficient to state a valid cause of action. Id.; see also Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (establishing that a “formulaic recitation of the
elements of a cause of action” is insufficient to survive a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6)). Plaintiffs’ allegations against Denham are indeed minimal, stating
only that Denham failed to provide ordinary care to the vehicle on at least one occasion, and that
said failure represented a negligent breach of Denham’s duties that was the proximate cause of
the claimed vehicular issues. FAC at ¶¶ 76-80.

        FCA applies, however, the incorrect standard to Plaintiffs’ claims under the fraudulent
joinder framework. The Ninth Circuit has emphasized that “the test[s] for fraudulent joinder and
for failure to state a claim under Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549.5
The fraudulent joinder standard is particularly plaintiff-friendly, as the party claiming legitimate
joinder need only show that, if given leave to amend, they could establish a “colorable claim”
under state law against the defendant in question. Id. at 550-51.

        Judged against this standard, Plaintiffs’ claim against Denham is sufficiently pled. To
join a repair shop to a lawsuit for vehicular damages, a plaintiff need only allege that (a) a
vehicle was brought to a repair shop, (b) the shop failed to use ordinary care in storing and
repairing the vehicle, and (c) said failure was a proximate cause of Plaintiffs’ damages. See
Sabicer, 362 F. Supp. 3d at 840-41. Plaintiffs have made precisely these allegations against
Denham. FAC at ¶¶ 76-80. While Plaintiffs may need to provide additional facts in order to
prove this claim, adequately alleging the elements of negligent repair under California tort law is
enough to properly join Denham at this stage. See Sw. Forest Indus., Inc. v. Westinghouse Elec.
Corp., 422 F.2d 1013, 1020 (9th Cir. 1970) (“One who undertakes repairs has a duty arising in
tort to do them without negligence.”); see also Judicial Council of California Civil Jury
Instructions No. 1220 (detailing that, to prove negligent repair, a plaintiff must prove that a
defendant repaired a product negligently and that such negligent repair was a substantial factor in
the plaintiff’s harm). Accordingly, Plaintiffs have sufficiently pled their claim against Denham.




        5
          This Court does not decide whether Plaintiffs’ complaint against Denham would be sufficient to survive a
Rule 12(b)(6) motion to dismiss.

CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-03098-DMG-E Document 24 Filed 06/02/20 Page 6 of 6 Page ID #:333



                             UNITED STATES DISTRICT COURT                  JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 20-3098 DMG (Ex)                                       Date     June 2, 2020

Title Angele Suzanne Cox, et al. v. FCA US LLC, et al.                               Page     6 of 6

B.      Rule 21 Severance

        As an alternative to its fraudulent joinder argument, FCA asks this Court to exercise its
discretion under Rule 21 to sever Denham from this case. Opp. at 20-21. It is true that district
courts “may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21. But a district
court’s Rule 21 discretion to dismiss a party “is not a requirement that it do so.” Mendoza v.
Nordstrom, 865 F.3d 1261, 1266 (9th Cir. 2017).

         In this case, Rule 21 severance is inappropriate for two reasons. First, as a procedural
matter, this Court typically grants affirmative relief only where a party requests that relief via a
motion (rather than by opposing another party’s motion). See Fed. R. Civ. P. 7(b)(1) (“A request
for a court order must be made by motion.”). Second, Plaintiffs’ claims against FCA and
Denham are “sufficiently intertwined, factually and legally, that severance would be
inconvenient and inefficient.” Sabicer, 362 F. Supp. 3d at 842. As the claims against FCA and
Denham arise out of damage to the same vehicle, it would be inefficient to sever Denham from
this action, and the Court declines to do so.

                                             V.
                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion to remand is GRANTED. The Court
hereby REMANDS this case to Los Angeles County Superior Court. The June 5, 2020 hearing
is VACATED.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
